Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a structure comprising: wherein the doped sub- collector material is doped polysilicon material bounded by oxide material of the buried insulator region and in contact at its upper surface with single crystalline semiconductor material of a collector region as instantly claimed, and in combination with the additional limitations.
Regarding claim 11, the prior art fails to teach, disclose, or suggest, either alone or in combination, a structure comprising: a doped sub-collector material within a buried oxide region of the semiconductor on insulator wafer, the doped sub-collector material being bounded on it edges by the buried oxide material and directly underneath the single crystalline semiconductor material; wherein the doped sub-collector material is N+ doped or P+ doped polysilicon material as instantly claimed, and in combination with the additional limitations.
Regarding claim 20, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: forming a cavity in the underlying buried oxide material through the trenches in the substrate; depositing doped polysilicon material in the cavity and the openings formed in the substrate; removing the doped polysilicon material which fills the openings; forming shallow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/Jose R Diaz/Primary Examiner, Art Unit 2815